



Exhibit 10.6
 


Evidence of Award
Turnaround Incentive Award
Restricted Stock Units


Throughout this Evidence of Award, we sometimes refer to Sprint Corporation (the
“Corporation”) and its subsidiaries as “we” or “us,” and we refer to <Executive
Name> as “you.”


1. Award of Restricted Stock Units
On <____________> (the “Date of Grant”), the Section 16 Sub-Committee of the
Compensation Committee of the Corporation granted you <________> Restricted
Stock Units (the “RSUs”) under the terms of the Sprint Corporation 2015 Omnibus
Incentive Plan (the “Plan”). Subject to the terms and conditions of the Plan and
this Evidence of Award, an RSU represents the right for you to receive from us
one share of Common Stock of the Corporation. This award is intended to be a
Qualified Performance-Based Award as defined in the Plan.


2. Determination of Earned Shares
Your RSUs will be earned (the “Earned Shares”) upon the achievement of specified
volume-weighted average prices of Common Stock during regular trading on the
NYSE over any 150-calendar day period during a period from <____________>
through <________________> (the “Performance Period”). The volume-weighted
average prices associated with the Earned Shares are as set forth on Schedule I.


3. Vesting and Forfeiture
If the price targets specified in paragraph 2 are not achieved by the conclusion
of the Performance Period, the remaining opportunity is forfeited. Once shares
are earned - that is, the price target has been attained during the Performance
Period - they are subject to forfeiture if you are not continuously serving as
our employee through the Vesting Date (subject to the exceptions in Paragraphs 4
and 5 below), but they are not subject to forfeiture based on subsequent share
price performance. The Earned Shares vest 50 percent on the fourth anniversary
of the Date of Grant and 50 percent on the fifth anniversary of the Date of
Grant (each date is referred to as a “Vesting Date”).


4. Treatment of Certain Terminations before a Vesting Date
If, (1) before a Vesting Date and after two years following the Date of Grant,
your employment is terminated by the Company without Cause, or (2) before a
vesting date you have a Termination by Death, or Termination by Disability (in
each case as defined in your Employment Agreement), you will receive on the
Vesting Date a pro-rata number of the Earned Shares you would have otherwise
received without such termination, based on the number of days you were employed
during the Performance Period over the entire Performance Period.


5. Treatment of Change in Control during the Performance Period
If a Change in Control, as defined in this Evidence of Award, occurs during the
Performance Period, Earned Shares (if any) will be the greater of the
achievement based on (1) volume-weighted average prices of Common Stock over any
150-calendar day period as specified in Paragraph 2 as of the date of the Change
in Control, or (2) the consideration per




Page 1 of 4





--------------------------------------------------------------------------------







share of Common Stock in connection with the Change in Control using the prices
specified in Paragraph 2. Any Earned Shares under the previous sentence will
vest on the Vesting Date as specified in Paragraph 3, unless the continuing
entity fails to assume the RSUs, in which case vesting will accelerate without
proration as of the date of the Change in Control. In addition, if during the
CIC Severance Protection Period, your employment is terminated by the Company
without Cause, or you terminate employment for Good Reason, any Earned Shares
will immediately vest and become payable without proration. Change in Control
for this award is as defined in the Plan, except that acquisition by SoftBank
Group Corp. or its subsidiaries of 100% of the Company’s shares (such that the
Company ceases to have any class of equity securities listed on a national
securities exchange) will not constitute a Change in Control. CIC Severance
Protection Period is also defined in the Plan. It means the time period
commencing on the date of the first occurrence of a Change in Control and
continuing until the earlier of (i) the 18-month anniversary of such date or
(ii) the Participant’s death.


6. Dividends
Your RSUs are not eligible for dividends.


7. Delivery Date; Market Value Per Share
The Delivery Date (the date as of which we distribute to you the Common Stock
underlying your Vested RSUs) is the Vesting Date, or the day after the Six-Month
Payment Delay if that delay applies to your RSUs. We calculate your taxable
income on the Delivery Date using the Market Value Per Share on the immediately
preceding trading day, but we use the average of the high and low reported
prices of our Common Stock instead of the closing price. We will distribute the
Common Stock underlying your Vested RSUs as soon as practicable after the
Delivery Date, but in no event later than 45 days after the Delivery Date.
Six-Month Payment Delay is defined in the Plan to mean the required delay in
payment to a Participant who is a “specified employee” of amounts subject to
Section 409A of the Internal Revenue Code (the “Code”) that are paid upon
Separation from Service.


8. Transfer of your RSUs and Designation of Beneficiaries
Your RSUs represent a contract between the Corporation and you, and your rights
under the contract are not assignable to any other party during your lifetime
nor do they give you a preferred claim to any particular assets or shares of the
Corporation. Upon your death, any Earned Shares prorated as described in
Paragraph 4 will be delivered in accordance with the terms of the Award to any
beneficiaries you name in a beneficiary designation or, if you make no
designation, to your estate.


9. Plan Terms
All capitalized terms used in this Evidence of Award that are not defined in
this Evidence of Award have the same meaning as those terms have in the Plan.
The terms of the Plan are hereby incorporated by this reference. The Plan is
available on Sprint’s intranet.


10. Adjustment
In the event of any change in the number or kind of outstanding shares of our
Common Stock by reason of a recapitalization, merger, consolidation, spin-off,
reorganization, separation, liquidation, stock split, stock dividend,
extraordinary cash dividend, combination of shares or










Page 2 of 4





--------------------------------------------------------------------------------





any other change in our corporate structure or shares of our Common Stock, an
appropriate adjustment will be made consistent with applicable provisions of the
Code and applicable Treasury Department rulings and regulations in the number
and kind of shares subject to outstanding Awards and any other adjustments as
the Board deems appropriate.


11. Amendment; Discretionary Nature of Plan
This Evidence of Award is subject to the terms of the Plan, as may be amended
from time to time, except that the Award which is the subject of this Evidence
of Award may not be materially impaired by any amendment or termination of the
Plan approved either before or after the Date of Grant, without your written
consent. Subject to the above restriction, you acknowledge and agree that the
Plan is discretionary in nature and may be amended, cancelled, or terminated by
us, in our sole discretion, at any time. The grant of RSUs under the Plan is a
one-time benefit and does not create any contractual or other right to receive
any other grant of RSUs, other types of grants under the Plan, or benefits in
lieu of such grants in the future. Future grants (other than as contained
herein), if any, will be at the sole discretion of the Corporation, including,
but not limited to, the timing of any grant, the number of RSUs granted, the
payment of dividend equivalents, and vesting provisions.


12. Data Privacy
By accepting this Award, you (i) authorize us, and any agent of ours
administering the Plan or providing Plan recordkeeping services, to disclose to
us such information and data as we request in order to facilitate the grant of
the RSUs and the administration of the Plan; (ii) waive any data privacy rights
you may have with respect to such information; and (iii) authorize us to store
and transmit such information in electronic form.


13. Governing Law
This Evidence of Award will be governed by the laws of the State of Delaware. No
shares of Common Stock will be delivered to you upon the vesting of the RSUs
unless our counsel is satisfied that such delivery will be in compliance with
all applicable laws.


14. Severability
The various provisions of this Evidence of Award are severable, and any
determination of invalidity or unenforceability of any one provision shall have
no effect on the remaining provisions.


15. Taxes
You are liable for any and all taxes, including withholding taxes, arising out
of this grant or the issuance of the Common Stock on vesting of RSUs. We are
authorized to deduct the amount of the tax withholding from the amount payable
to you upon settlement of the RSUs. We will withhold from the total number of
shares of Common Stock you are to receive a number of shares the value of which
is sufficient to satisfy any such withholding obligation at the minimum
applicable withholding rate. In addition, if you become subject to FICA or
Medicare tax, but you are not yet entitled to delivery of the shares of Common
Stock underlying the RSUs, you hereby authorize us to withhold the resulting
FICA or Medicare tax from other income payable to you.
16. Clawback










Page 3 of 4





--------------------------------------------------------------------------------







We may recover any compensation related to this award to the extent the Board of
Directors of the Corporation determines that the value of that compensation is
based on financial results or operating objectives impacted by your knowing or
intentional fraudulent or illegal conduct and that such forfeiture or recovery
is appropriate, or as may be required under the Dodd-Frank Wall Street Reform
and Consumer Protection Act.




17. Entire Understanding
You hereby acknowledge that you have read the 2015 Omnibus Incentive Plan
Information Statement dated <____________> (the “Information Statement”)
available on Sprint’s intranet. To the extent not inconsistent with the
provisions of this Evidence of Award, the terms of the Information Statement and
the Plan are hereby incorporated by reference. This Evidence of Award, along
with the Information Statement and the Plan contain the entire understanding of
the parties.




Sprint Corporation                    <Executive Name>
            


By: ________________________            ________________________    




                    
This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933
























































Page 4 of 4



